Hunt, Chief Justice.
Paul Washington was convicted by a jury for the malice murder of Melvin Allison and sentenced to life imprisonment.1 He appeals and we affirm.
We have reviewed all of the claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), and that there was no error in the trial court, including the admission of his clothing, that warrants reversal or a new trial.

Judgment affirmed.


All the Justices concur.


 The murder occurred on July 28, 1991. Washington was found guilty of malice murder on November 20, 1992, and sentenced to life in prison. Motion for new trial was filed on December 16, 1992, and denied on June 28, 1994. Washington filed notice of appeal in this Court on July 26, 1994. The appeal was docketed on August 18,1994, and argued on November 7, 1994.